FILED
                           NOT FOR PUBLICATION
                                                                            NOV 18 2021
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                           FOR THE NINTH CIRCUIT


RICHARD H. WARREN,                               No.   20-35865

              Plaintiff-Appellant,               D.C. No. 2:19-cv-01413-RSL

 v.
                                                 MEMORANDUM*
ADELAIDE O. HORNE, Health Service
Provider, Monroe Correctional Complex -
Twin Rivers Unit; BELINDA STEWART;
MICHAEL S. HATHAWAY, CPM,
Monroe Correctional Complex - Twin
Rivers Unit; MARY A. GUMBO, Health
Service Provider, Monroe Correctional
Complex - Twin Rivers Unit; JEFFERY E.
FLICK, CUS (D-Unit), Monroe
Correctional Complex - Twin Rivers Unit;
STEVEN M. SAGER, Counselor (D-Unit),
Monroe Correctional Complex - Twin
Rivers Unit; SARAH E. LANDIS, Health
Service Provider, Coyote Ridge
Corrections Center,

              Defendants-Appellees.


                    Appeal from the United States District Court
                      for the Western District of Washington
                     Robert S. Lasnik, District Judge, Presiding


      *
        This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
                          Submitted November 16, 2021**
                             San Francisco, California

Before: FERNANDEZ, SILVERMAN, and NGUYEN, Circuit Judges.

      Washington prisoner Richard H. Warren appeals pro se from the district

court’s judgment in favor of Washington State Department of Corrections

(“DOC”) medical professionals and officials on Warren’s 42 U.S.C. § 1983 claims

and its decision not to exercise supplemental jurisdiction over his state law claims.

We affirm.

      The district court properly granted summary judgment for the DOC Medical

Professionals (defendants Horne, Gumbo, and Landis) on Warren’s Eighth

Amendment deliberate indifference claims. See Estelle v. Gamble, 429 U.S. 97,

104–05, 97 S. Ct. 285, 291, 50 L. Ed. 2d 251 (1976); Toguchi v. Chung, 391 F.3d

1051, 1056–57 (9th Cir. 2004). The record does not reveal any undue delay in

Warren’s receipt of treatment for his back problems; moreover, the treatment he

received was medically acceptable under the circumstances. See Clement v.

Gomez, 298 F.3d 898, 904 (9th Cir. 2002); Toguchi, 391 F.3d at 1058; see also

Shapley v. Nev. Bd. of State Prison Comm’rs, 766 F.2d 404, 407 (9th Cir. 1985)



      **
         The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                          2
(per curiam). Thus, Warren has not shown that the DOC Medical Professionals’

actions posed a substantial risk to his health and safety, or that those actions were

taken in conscious disregard of such a risk. See Toguchi, 391 F.3d at 1057.

      The district court properly granted summary judgment for the DOC Officials

(defendants Stewart, Flick, Sager, and Hathaway) on Warren’s First Amendment

free exercise of religion claim and his Religious Land Use and Institutionalized

Persons Act of 2000, 42 U.S.C. §§ 2000cc–2000cc-5, claim. Warren failed to

show personal participation by any of the DOC officials, much less proximate

cause, because none was responsible for religious programming at Coyote Ridge

Corrections Center. See Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989).

      Summary judgment was also proper in favor of the DOC Officials as to

Warren’s retaliation claim because he made no showing that his refusal to

participate in the Sex Offender Treatment and Assessment Program is protected by

the First Amendment. See Rhodes v. Robinson, 408 F.3d 559, 567–68 (9th Cir.

2005). Moreover, his transfer advanced a legitimate correctional goal. McKune v.

Lile, 536 U.S. 24, 37–38, 122 S. Ct. 2017, 2027, 153 L. Ed. 2d 47 (2002) (plurality

opinion); see also Rhodes, 408 F.3d at 567–68.

      The district court did not err in granting summary judgment as to Warren’s

Fourteenth Amendment equal protection claims. Nothing in the record suggests


                                           3
that Warren was transferred because the DOC Officials intended to discriminate

against him because of his religion. See Thornton v. City of St. Helens, 425 F.3d

1158, 1166 (9th Cir. 2005). Additionally, Warren fails to show that the DOC

Medical Professionals treated him differently from others similarly situated. See

N. Pacifica LLC v. City of Pacifica, 526 F.3d 478, 486 (9th Cir. 2008).

      Finally, the district court properly granted summary judgment for the DOC

Officials and Medical Professionals as to Warren’s conspiracy claim because his

conclusory allegations are insufficient to sustain a claim, much less to establish a

genuine issue of material fact for purposes of summary judgment. Burns v. County

of King, 883 F.2d 819, 821 (9th Cir. 1989) (per curiam).

      Because summary judgment on Warren’s federal claims was proper, the

district court did not abuse its discretion in declining to exercise supplemental

jurisdiction over his state law claims. See 28 U.S.C. § 1367(c); see also Carlsbad

Tech., Inc. v. HIF Bio, Inc., 556 U.S. 635, 639–41, 129 S. Ct. 1862, 1866–67, 173

L. Ed. 2d 843 (2009); Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350 n. 7,

108 S. Ct. 614, 619 n.7, 98 L. Ed. 2d 720 (1988).

      AFFIRMED.




                                           4